REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving sending, by a first device to a second device, a first message including a first configuration, wherein the first configuration indicates that a first event triggers the second device to send a first measurement message, sending, by the first device, a second message including a second gap configuration; sending, by the first device, a third message including a first gap configuration in response to the first device failing to receive a second measurement message sent by the second device or the first device receiving the first measurement message sent by the second device within a time period obtained by increasing a time in the time parameter configuration by an increment, wherein the first gap configuration is different from the second gap configuration, and the first event includes at least: a channel quality of a measurement object is less than a first threshold, the channel quality of the measurement object is lower than a channel quality of a serving cell of the second device, the channel quality of the measurement object is less than the first threshold, and the channel quality of the serving cell of the second device is greater than a second threshold, or the channel quality of the measurement object is lower than the channel quality of the serving cell of the second device and the channel quality of the serving cell of the second device is greater than the second threshold, among other claim limitations, are non-obvious over the prior art. The closest prior art of record Tsuboi teaches transmiting a message including a measurement configuration for measuring reception quality of a cell in communication (serving cell) and other cell (neighboring cell) to the terminal device but does not teach sending, by the first device, a third message including a first gap configuration in response to the first device failing to receive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHAE S LEE/
Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415